—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 13, 1997 (People v Goines, 235 AD2d 432), affirming a judgment of the Supreme Court, Queens County, rendered July 1, 1994.
*622Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.